DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art

While not explicitly relied on or cited in the Rejection, the Examiner notes additional prior art believed to be pertinent or material to the present application that has been included in the PTO-892 Notice of References Cited. Specifically U.S. Patent Publications:
2003/0064735 to SPAIN et al. 
2018/0098196 to DAL SANTO et al.
2013/0303185 to KIM et al.
2018/0234937 to YOON et al.
2018/0275261 to KNAN et al.
2020/0300962 to KHAN et al. 

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9244152 to THIAGARAJAN.

Regarding Claim 1, THIAGARAJAN discloses a system, comprising: 
hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations (FIG. 1 further illustrates that the representative device 102(1) includes one or more processors 110 … a wireless radio 118, and memory 120, which has access to a location-calculation module 122. … the location-calculation module 122 may utilize … information received from … a measured signal strength, such as a received signal strength indications (RSSIs) associated with the WAPs 108(1)-(3) to estimate a current location of the device. [Column 4 Lines 21 – 40] … each operation of which represents a sequence of operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the operations represent computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, perform the recited operations. [Column 6 Lines 61 – Column 7 Line 4]) comprising: 
receiving, from a wireless terminal, a signal strength measurement of a signal received by the wireless terminal, the signal generated by a first wireless transmitter (FIG. 1 further illustrates that the representative device 102(1) includes one or more processors 110 … a wireless radio 118, and memory 120, which has access to a location-calculation module 122. … the location-calculation module 122 may utilize … information received from … a measured signal strength, such as a received signal strength indications (RSSIs) associated with the WAPs 108(1)-(3) to estimate a current location of the device. [Column 4 Lines 21 – 40]); 
determining, for each of a plurality of regions, an expected signal strength of the signal from the wireless transmitter in the respective region (FIG. 4 illustrates one manner 400 in which a current location of a device may be estimated using probabilities based on current and previously measured wireless signal strengths. First, a table 402 represents training data measured for the first WAP 108(1). As illustrated, the training data includes RSSI values measured for locations L1, L2, Ln. … A table 404, meanwhile, similarly indicates a number of RSSI ranges for the second WAP 108(2), while a table 406 indicates a number of RSSI ranges for the third WAP 108(3). [Column 9 Lines 16 – 30]. The Examiner notes that consistent with e.g., ¶¶ 0018 and 0132 of the present published Specification, a region is interpreted simply as a “two dimensional geographic area.” Without claim or requirement as to size/area, a region is further interpreted to be satisfied by e.g., an area occupied by a physical terminal/device); 
determining, for each of the plurality of regions, a corresponding first difference between the expected signal strength in the respective region and the signal strength measurement (As illustrated, at a time T1 after the creating of the training data, a device may measure an RSSI having an example value of 0.87. The location-determination module 122, described above, may compare this RSSI value to the RSSI values for the three WAPs 108(1)-(3) and across the multiple different locations. [Column 9 Lines 31 – 53]); 
determining, for each of the plurality of regions, a corresponding first probability that the wireless terminal is located in the respective region based on one of the first differences that corresponds to the respective region (FIG. 4 illustrates one manner 400 in which a current location of a device may be estimated using probabilities based on current and previously measured wireless signal strengths. [Column 9 Lines 16 – 30]. The Examiner notes that determining a probability is interpreted as the determination of a representation of likelihood, not the determination of an explicit numerical value (e.g., 94%).); 
estimating a first location of the wireless terminal at a first time based on the determined first probabilities (FIG. 1 further illustrates that the representative device 102(1) includes one or more processors 110 … a wireless radio 118, and memory 120, which has access to a location-calculation module 122. … the location-calculation module 122 may utilize … information received from … a measured signal strength, such as a received signal strength indications (RSSIs) associated with the WAPs 108(1)-(3) to estimate a current location of the device. [Column 4 Lines 21 – 40] … FIG. 4 illustrates one manner 400 in which a current location of a device may be estimated using probabilities based on current and previously measured wireless signal strengths. [Column 9 Lines 16 – 30] … As illustrated, a first location, L1, has a summed score of “1”, a second location, L2, has a summed score of “2”, a third location, L3, has a summed score of “0”, and an nth location, Ln, has a summed score of “0”. Using this information, the probabilistic model used to assign probabilities to the respective locations will assign a higher likelihood to the device residing at a L2 as compared to L1, L3, and Ln. [Column 9 Lines 31 – 53])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644